Citation Nr: 1025833	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  03-37 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to an evaluation in excess of 20 percent for the 
residuals of a herniated muscle of the left lower leg, post-
operative, prior to April 25, 2005.

3.  Entitlement to an evaluation in excess of 30 percent for the 
residuals of a herniated muscle of the left lower leg, post-
operative, after April 24, 2005.

4.  Entitlement to an evaluation in excess of 40 percent for the 
residuals of a herniated muscle of the left lower leg, post-
operative, after September 17, 2006.

5.  Entitlement to higher initial ratings for a tender scar of 
the left lower leg, rated 10 percent prior to September 18, 2006, 
and 20 percent from then.

6.  Entitlement to a compensable evaluation for left superficial 
peroneal nerve entrapment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from February to 
June 1990 and from October 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2002 and later rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Louisville, Kentucky.  The September 2002 rating 
decision granted an increased (10 percent) rating for lower left 
leg muscle herniation, granted service connection and a 10 
percent rating for a left calf scar, and denied a compensable 
rating for left lower leg superficial peroneal nerve entrapment.  
In a February 2003 rating decision, the RO confirmed the 10 
percent rating for lower left leg muscle herniation.  The Veteran 
immediately submitted a notice of disagreement (hereinafter: NOD) 
pertaining to the 10 percent rating for lower left leg muscle 
herniation.  In May 2003, he expressed dissatisfaction with all 
left leg ratings assigned in the September 2002 rating decision.  
Thus, the February and May 2003 NODs indicate dissatisfaction 
with and a desire to appeal all three ratings discussed in the 
September 2002 rating decision.

In May 2007, the Veteran withdrew his request for a hearing.

The Board remanded the case for development in August 2007.  The 
Board requested examinations of the lower left leg muscle 
herniation disability, the lower left leg peroneal nerve 
disability, and the left calf scar.  The Board noted that no 
statement of the case (hereinafter: SOC) has been issued 
concerning the ratings for the left calf scar and the left 
peroneal nerve entrapment, but failed to require that such be 
accomplished during the Remand period.  Because an SOC has not 
been issued, a remand will be required for this necessary 
procedural step.  See 38 C.F.R. §§ 19.26, 19.29; Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92.

In February 2009, the RO denied service connection for a 
bilateral hearing loss disability and for tinnitus.  The Veteran 
appealed.  In February 2010, the RO granted service connection 
for tinnitus.  Regarding the initial 10 percent tinnitus rating, 
the Veteran has not expressed dissatisfaction with that rating or 
its effective date.  This appeal, therefore, also arises from the 
February 2009 rating decision that denied service connection for 
a bilateral hearing loss disability.  

In November 2009, VA's Appeals Management Center (hereinafter: 
AMC) granted a 40 percent rating for the lower left leg muscle 
herniation and a 20 percent rating for the left calf scar, both 
effective from September 18, 2006.  The issues listed on page 1 
have been revised to reflect these "staged" ratings.  Because 
higher ratings are available, these ratings remain on appeal.

The initial ratings for the left calf scar and the noncompensable 
rating for the left superficial peroneal nerve entrapment are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the AMC in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence reflects that the Veteran's hearing is 
within normal limits.  

2.  Throughout the appeal period, the service-connected lower 
left leg muscle herniation disability has been manifested by 
painful edema, ankle and knee pains, left calf muscle weakness 
with atrophy, and left knee instability.  

3.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-lower left 
leg muscle herniation disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal.  


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.385 (2009).

2.  For the period prior to April 25, 2005, the criteria for a 40 
percent schedular rating for the residuals of a herniated muscle 
of the left lower leg, post-operative, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5262; § 4.73, Diagnostic Code 5312 (2009).

3.  From April 24, 2005, through September 17, 2006, the criteria 
for a 40 percent schedular rating for the residuals of a 
herniated muscle of the left lower leg, post-operative, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 
38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262; § 4.73, Diagnostic Code 5312 (2009).

4.  From September 18, 2006, the criteria for a schedular rating 
greater than 40 percent for the residuals of a herniated muscle 
of the left lower leg, post-operative, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5262; § 4.73, Diagnostic Code 5312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board remanded the case for development in August 2007.  When 
the remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his representative of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, notice letters were sent to the claimant in June and 
December 2002, September 2004, October 2005, March and April 
2006, May and August 2007, June 2008, and September 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter: the 
Court) held that, upon receipt of an application for service-
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although service 
connection for hearing loss is denied below, adequate notice was 
sent to the Veteran in April 2006, May and August 2007, June 
2008, and in September 2009. 

VA also has a duty to assist the claimant in the development of 
the claims.  This duty includes assisting the claimant in 
obtaining service treatment records and other pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private clinical records.  The claimant was afforded several VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002).  

Service Connection for a Bilateral Hearing Loss Disability

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385 (2009), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent. 

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary 
posited that where the regulatory threshold requirements for 
hearing disability are not met until several years after 
separation from service, the record must include evidence of 
exposure to disease or injury in service that would adversely 
affect the auditory system, and post-service test results that 
meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities 
must evaluate available testimony, clinical data, diagnoses, and 
any medical opinions relevant to the issue.  For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometry test results resulting in an 
upward shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. 
§ 3.385, and (b) post-service audiometry testing produces 
findings meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

The evidence suggests that the Veteran served in a noisy 
environment.  The Board therefore finds his, and others,' lay 
statements concerning such noise exposure to be consistent with 
his service record.  Lay evidence is competent with respect to 
observance of symptoms readily observable and this lay evidence 
is credible, as there is no indication of lack of veracity.  
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  
However, the lay evidence may not be used to establish a 
diagnosis of a hearing loss disability.  VA regards lay 
statements to be competent evidence of descriptions of symptoms 
of disease, disability, or injury, but not the determination of 
an issue involving a question of medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in this matter is of little 
value because the determination involves a question that only 
medical experts may address.  

The medical evidence reflects that the Veteran's hearing is 
within normal limits, bilaterally.  It is clear that any current 
hearing loss does not meet VA's disability requirements.  
Therefore, even though there is favorable nexus evidence linking 
any hearing difficulty to active service, because the VA 
audiometry does not show a hearing loss disability for VA 
purposes, the preponderance of the evidence is against the claim 
and the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  

The claim for service connection for a bilateral hearing loss 
disability must therefore be denied.  

Disability Rating for Residuals of a Herniated Muscle of the Left 
Lower Leg

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations, VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination, including during flare-ups.  
Such inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court held that 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

The service-connected lower left leg muscle herniation has 
enjoyed staged ratings during the appeal period.  For the period 
prior to April 25, 2005, it is rated 20 percent disabling under 
Diagnostic Codes 5312-5262.  From April 25, 2005, through 
September 17, 2006, it is rated 30 percent.  From September 18, 
2006, it is rated 40 percent.  

According to Diagnostic Code 5312, the function of Muscle Group 
XII is dorsiflexion of the foot, extension of the toes, and 
stabilization of the arch.  This muscle group includes the 
tibialis anterior, extensor digitorium longus, and the extensor 
hallucis longus.  Under Diagnostic Code 5312, a noncompensable 
rating is warranted where the injury is slight.  A 10 percent 
rating is warranted for moderate injury.  A 20 percent rating is 
warranted for moderately severe injury.  A 30 percent rating is 
warranted for severe injury to Muscle Group XII.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2009).

Diagnostic Code 5262 offers ratings for impairment of the tibia 
and fibula.  Malunion of the tibia and fibula of either lower 
extremity warrants a 10 percent rating when the disability 
results in slight knee or ankle disability.  A 20 percent rating 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent rating requires that the malunion 
produce marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion of tibia and fibula, with loose motion, 
requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2009).

The AMC assigned a 40 percent rating for the lower left leg 
muscle herniation on the basis of disability equivalent to that 
described in the 40 percent criteria for tibia and fibula 
impairment.  The medical evidence upon which the 40 percent 
rating is based is contained in August 2002, June 2003, November 
2005, and June 2009 VA compensation examination reports and 
various VA out-patient treatment reports dated in the 2000s that 
note complaints of left leg pain, left knee joint effusion, 
spurring of the patella, and edema.  

The August 2002 and June 2003 VA muscles compensation examination 
reports reflect slight left calf atrophy compared to the right 
calf with expected left ankle weakness in dorsiflexion.  Left 
knee and ankle pains were noted.  Left leg swelling and 
excruciating pain occurred daily with activity.  The August 2002 
VA examining physician erroneously offered a diagnosis for the 
right leg, rather than the left leg.  

The November 2005 VA muscles compensation examination report 
mentions that a fasciotomy of the left triceps surae was 
performed in August 1993 to release adhesions secondary to an in-
service muscle herniation.  The gastrocnemius and soleus muscles 
of VA's Muscle Group 11 had suffered injury.  Currently, there 
was increased muscle fatigue.  Muscle strength was reduced such 
that a significant impact on the Veteran's occupation would be 
expected.  There was weakness in left ankle dorsiflexion. 

The August 2007 Board Remand requested a thorough examination of 
the left leg to determine the severity of any disability. 

A June 2009 VA compensation examination report notes increased 
pain after standing on concrete.  The left knee was unstable to 
posterior/anterior testing and at 30 and 90 degrees of flexion 
there were increased left knee excursions, indicating additional 
anterior/posterior cruciate ligament instability.  Left knee 
flexion and extension were from zero to 115 degrees, with pain.  
The left ankle exhibited pain with motion and an X-ray confirmed 
soft tissue swelling about the left ankle.  The Veteran had lost 
a week of work in the recent year due to this disability.  He 
worked as a postmaster.     

From the above-mentioned facts, it is apparent that throughout 
the appeal period, the service-connected lower left leg muscle 
herniation has been manifested by painful edema, ankle and knee 
pains, calf muscle weakness with atrophy, and left knee 
instability.  Comparing these manifestations with the criteria of 
various diagnostic codes, there appears to be no diagnostic code 
that offers a rating greater than 40 percent under which this 
disability might be considered.  Because the highest rating 
offered under Diagnostic Code5262 has already been assigned, the 
manifestations need not be analyzed further.  Separate ratings 
for neurological impairment and scar symptoms are remanded for 
development and are not addressed in this rating for residuals of 
a lower left leg muscle herniation. 

Concerning the DeLuca tenets for additional functional impairment 
due to fatigue, weakness, and painful motion, in this case, the 
maximum available rating has been granted.  When the maximum 
schedular rating is in effect and the disability does not meet 
the criteria for a higher evaluation under any other applicable 
code (after all other potential codes have been considered), 
further consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  

Concerning the stage ratings previously assigned, the evidence 
does not contain factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal.  Rather, the most recent VA 
examination report reflects that a more detailed examination, as 
requested in the Board's remand instruction, was conducted.  
According to 38 C.F.R. § 4.2, "It is the responsibility of the 
rating specialist to interpret reports of examination in light of 
the whole recorded history, reconciling the various reports into 
a consistent picture so that the rating may accurately reflect 
the elements of disability present."  There has not been a 
significant change in the disability level during the appeal 
period.  The assignment of staged ratings is therefore 
unnecessary.  Hart, supra.  

After considering all the evidence of record, for the period 
prior to April 25, 2005, the criteria for a schedular 40 percent 
rating for a lower left leg muscle herniation disability are more 
nearly approximated.  Likewise, for the period from April 25, 
2005, and prior to September 18, 2006, the criteria for a 40 
percent schedular rating are more nearly approximated for a lower 
left leg muscle herniation disability.  

For the period beginning on September 18, 2006, the maximum 
available rating has already been assigned.  Thus, the 
preponderance of the evidence is against a schedular rating 
greater than 40 percent for lower left leg muscle herniation.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. 

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Additionally, if the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability (TDIU) as a result of 
that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

In this case, the disability has not been shown, or alleged, to 
cause such difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See 
also VAOPGCPREC. 6-96. 


ORDER

Service connection for a bilateral hearing loss disability is 
denied. 

A 40 percent schedular rating for the residuals of a herniated 
muscle of the left lower leg, post-operative, is granted for the 
period prior to September 18, 2006.

A schedular rating in excess of 40 percent for the residuals of a 
herniated muscle of the left lower leg, post-operative, at any 
time during the appeal period is denied.


REMAND

The Veteran is dissatisfied with the initial ratings for a tender 
scar of the left lower leg, rated 10 percent prior to September 
18, 2006, and 20 percent from then, and he is dissatisfied with a 
non-compensable evaluation for left superficial peroneal nerve 
entrapment.  He submitted NODs in February and May 2003 to these 
issues.  The RO has not yet issued an SOC.  The Court has held 
that an unprocessed NOD should be remanded, rather than referred, 
to the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Effective August 30, 2002, the rating criteria under which scars 
are rated changed.  The SOC should therefore reflect 
consideration of the rating criteria for scars effective prior to 
and since the date of the revised rating criteria.  

Accordingly, these two issues are remanded for the following 
action:

The RO should issue an SOC with respect to 
the claims for higher initial ratings for a 
tender scar of the left lower leg, rated 10 
percent prior to September 18, 2006, and 20 
percent from then, and for a compensable 
rating for left superficial peroneal nerve 
entrapment.  The SOC should reflect 
consideration of the rating criteria for 
scars effective prior to and since the date 
of the revised rating criteria.  The 
Veteran should be informed that, under 
38 C.F.R. § 20.302 (2009), he has 60 days 
from the date of mailing of the statement 
of the case to file a substantive appeal or 
a request for an extension of time to do 
so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


